IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                               Assigned on Briefs April 18, 2011

RICKY LYNN HILL v. TENNESSEE DEPARTMENT OF CORRECTIONS

                   Appeal from the Chancery Court for Davidson County
                      No. 101180IV Russell T. Perkins, Chancellor


                      No. M2010-02045-COA-R3-CV - Filed July 5, 2011


Inmate appeals the grant of summary judgment to the Tennessee Department of Corrections
in declaratory judgment action wherein inmate sought to be given credit on his sentence for
work performed while housed in county jail. Finding no error, we affirm the judgment of the
Chancery Court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which F RANK G. C LEMENT,
J R. and A NDY D. B ENNETT, JJ., joined.

Ricky Lynn Hill, Tiptonville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter, and Kellena Baker, Assistant Attorney
General, for the appellee, Tennessee Department of Corrections.

                                   MEMORANDUM OPINION 1

I. Factual and Procedural History

        Ricky Lynn Hill, an inmate of the Tennessee Department of Corrections (“TDOC”),
filed a petition for a declaratory order with TDOC pursuant to Tenn. Code Ann. § 4-5-223,


       1
           Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
seeking to have his sentence recalculated to give credit for work performed as a member of
the road crew in McNairy County, where he was housed for 286 days pending his trial.
TDOC denied the petition and Mr. Hill subsequently filed a declaratory judgment action in
McNairy County Chancery Court on July 23, 2010, seeking court review of TDOC’s denial
of his petition. The case was subsequently transferred to Davidson County Chancery Court.

       TDOC filed a motion for summary judgment, supported by the affidavit of Candace
Whisman, Director of Sentence Management Services of TDOC, and a statement of material
facts. Mr. Hill, who had filed a motion for summary judgment while the case had been
pending in McNairy County, filed an opposition to TDOC’s motion, relying on the materials
previously filed, as well as a response to TDOC’s statement of material facts and a statement
of material facts supporting his motion. The trial court granted TDOC’s motion.

       Mr. Hill appeals, stating the following issues:

       1. Whether or not the appellant should receive the 2 for 1 credit,
       compensation, for work performed on the road crew pursuant to T.C.A. 41-2-
       123, T.C.A. 41-21-236 (7)(d)?
       2. Whether or not the Thirteenth Amendment to the U.S. Constitution and
       Article 1, Secs. 33 and 34 of the Tennessee Constitution were violated?
       3. Whether or not Article 1, Sec. 21 of the Tennessee Constitution allows for
       the appellant to be compensated for the work performed while working on the
       road crew pretrial?

II. Discussion

       Summary judgment is appropriate if no genuine issues of material fact exist, and the
movant meets its burden of proving that it is entitled to a judgment as a matter of law. See
Tenn. R. Civ. P. 56.03; Martin v. Norfolk Southern Ry. Co., 271 S.W.3d 76, 84 (Tenn. 2008).
In this regard, Mr. Hill does not contend that there is a factual issue which precludes
summary judgment; rather he contends that the trial court erred in its application of statutes
governing computation of sentence credits. Consequently, we review the record de novo
with no presumption of correctness. See Tenn. R. App. P. 13(d); Bain v. Wells, 936 S.W.2d
618, 622 (Tenn. 1997).

       Ms. Whisman’s affidavit states, in pertinent part, the following:

       3. Mr. Hill was convicted August 18, 2008 in Chester County Case #07444
       ct. 1, ct. 4, ct. 5, and ct. 6. He received a two year sentence in count 1, a two
       year sentence in count 4, a three year sentence in count 6, and a misdemeanor

                                              -2-
sentence of 11 months 29 days in ct. 5. The sentences were ordered to be
served consecutively for a total sentence of seven years and 11 months 29
days suspended to probation. The sentence was awarded pretrial jail credit for
the dates of June 1, 2007 through August 17, 2008 for a total of 444 days. A
total of 112 days of pretrial behavior credits were also awarded in accordance
with Tenn. Code Ann. § 41-21-236(e)(1).

***

7. Mr. Hill was eligible to begin earning Prisoner Sentence Reduction Credit
(PSRC) in accordance with Tenn. Code Ann. § 41-21-236 after he received
a commitment to the Department of Correction. Offenders that are held in a
county jail after sentencing waiting for transfer to TDOC are allowed to
receive work credits, if applicable, in accordance with Tenn. Code Ann. § 41-
2-123. Mr. Hill was not eligible to begin earning PSRC or work credits until
after the revocation date of February 6, 2009, at which time his sentence to
TDOC was put into effect. Mr. Hill was admitted to the custody of TDOC on
March 26, 2009. He has earned a total of 210 days of PSRC from March
2009 through May 2010. The Chester County Sheriff’s office did not advise
if Mr. Hill had earned work credits from February 6, 2009, up to March 26,
2009, the date he was admitted to TDOC.

8. Mr. Hill is serving a total sentence of five years. A commitment detainer
is in place for his return to the county to serve the misdemeanor sentence in
count 5. This sentence calculation includes pretrial jail credit and credit for
time served for the dates of June 1, 2007, through August 17, 2008, and
February 6, 2009, up to date. It does not include 171 days for time spent on
probation from August 19, 2008, through February 5, 2009. This sentence has
been reduced by 112 days of pretrial behavior credit and 210 days of PSRC
earned in accordance with Tenn. Code Ann. § 41-21-236. Current overall
expiration date is January 1, 2012, and the calculation for this date is as
follows.

              Sentence Imposed Date                      8-18-2008
              minus pretrial jail credit                 - 444 days
              equals Sentence Effective Date              6-1-2007
              plus five years                            +    5 yrs
              equals                                      6-1-2012
              minus pretrial behavior credit             - 112 days
              equals                                     2-10-2012

                                      -3-
                     plus street time                       + 171 days
                     equals                                 7-30-2012
                     minus sentence reduction credit earned - 210 days
                     equals overall Expiration Date          1-1-2012

In addition, the Statement of Material Facts filed in support of TDOC’s motion states:

       4. The sentence was awarded pretrial jail credit for the dates of June 1, 2007,
       through August 17, 2008, for a period of 444 days. [Citing Ms. Whisman’s
       affidavit]
       5. A total of 112 days of pretrial behavior credits were also awarded in
       accordance with Tenn. Code Ann. § 41-21-236(e)(1). (Id.)
       ***
       10. Petitioner was eligible to begin earning Prisoner Sentence Reduction
       Credit (PSRC) in accordance with Tenn. Code Ann. § 41-21-236 after he
       received a commitment to the Department of Correction. (Id. at 7)
       11. Offenders that are held in a county jail after sentencing waiting to transfer
       to TDOC are allowed to receive work credits, if applicable, in accordance with
       Tenn. Code Ann. § 41-2-123. (Id.)
       12. Petitioner was not eligible to begin earning PSRC or work credits until
       after the revocation date of February 6, 2009, at which time his sentence to
       TDOC was put into effect. (Id.)
       13. Petitioner was admitted to the custody of TDOC on March 26, 2009. (Id.)
       14. He has earned a total of 210 days of PSRC from March 2009 through May
       2010 [sic]. (Id.)

        Mr. Hill filed a response to the Statement of Material Facts in which he disputed, in
salient part, the calculations of his sentence which excluded time from the effective date of
his sentence June 1, 2007. In his response he stated that “[a]ll sentencing calculations are
correct, except for the 174 days of additional time earned in the McNairy County jail on
docket 07.444, and the newly noted 44 days between December [] 2008 and February 6,
2010.”

        As set forth in both the affidavit of Ms. Whisman and TDOC’s statement of material
facts, Mr. Hill was not eligible to earn the credits he seeks until he was committed to TDOC,
which occurred following the parole revocation date of February 6, 2009. The 286 days for
which he seeks credits were from November 6, 2007 to August 18, 2008, during which time
he was in the custody of the Chester County Sheriff, housed in the McNairy County jail. He
was not eligible for the additional credits he seeks.



                                              -4-
       Although Mr. Hill raises constitutional issues, his brief fails to comply with Tenn. R.
App. P. 27(a)(6) and (7), in that it does not set forth the facts relevant to the constitutional
issues raised, with appropriate citations to the record, or an argument as to the manner in
which the constitutional provisions are implicated in this appeal. Consequently, those
contentions have been waived. See Lykins v. Key Bank USA, NA, No. E2005-01572-COA-
R3-CV, 2006 WL 2482963, at *4-5 (Tenn. Ct. App. Aug. 29, 2006) (citing State v. Schaller,
975 S.W.2d 313, 318 (Tenn. Crim. App. 1997); Rampy v. ICI Acrylics, Inc., 898 S.W.2d 196,
210 (Tenn. Ct. App. 1994); State v. Dickerson, 885 S.W.2d 90, 93 (Tenn. Crim. 1993)).

III. Conclusion

       For the foregoing reasons, the judgment of the Chancery Court is AFFIRMED.




                                            ___________________________________
                                            RICHARD H. DINKINS, JUDGE




                                              -5-